    Case 3:18-cv-00288-DNH-ML Document 79 Filed 11/04/20 Page 1 of 41




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
----------------------------------

ROSE A. SOTAK,

                    Plaintiff,

             -v-                                       3:18-CV-288

FRANK BERTONI, ROBERT
MACK, THOMAS R. AUGOSTINI,
LEONARD J. PERFETTI, JOHN
DOE NO. 1, JOHN DOE NO. 2,
JOHN DOE NO. 3, and JOHN
DOE NO. 4,

                    Defendants.

-----------------------------------

APPEARANCES:                                           OF COUNSEL:

HINMAN, HOWARD LAW FIRM                                ALBERT J. MILLUS, JR., ESQ.
Attorneys for Plaintiff                                JEFFREY A. JAKETIC, ESQ.
P.O. Box 5250
80 Exchange Street
700 Security Mutual Building
Binghamton, NY 13902

BAILEY, JOHNSON & PECK, P.C.                           CRYSTAL R. PECK, ESQ.
Attorneys for Defendants
5 Pine West Plaza, Suite 507
Washington Avenue Extension
Albany, NY 12205

DAVID N. HURD
United States District Judge

                          MEMORANDUM–DECISION and ORDER

I. INTRODUCTION

      On February 8, 2018, plaintiff Rose A. Sotak ("Sotak" or "plaintiff"), the former

Supervisor of the Town of Union (the "Town"), filed this civil rights action in Supreme Court,
     Case 3:18-cv-00288-DNH-ML Document 79 Filed 11/04/20 Page 2 of 41




Broome County, against defendants Town Board Members Frank Bertoni ("Bertoni"), Robert

Mack ("Mack"), Thomas R. Augostini ("Augostini"), Town Clerk Leonard J. Perfetti

("Perfetti"), and John Doe Nos. 1 through 4 (the "Does").

       According to Sotak's original, seven-count state court complaint, the all-male Board

defendants conspired to remove her as Town Supervisor in violation of 42 U.S.C. § 1983 and

related state law by causing her to be investigated for workplace misconduct, publicizing the

results of this investigation, and then using the whole affair to instigate a criminal prosecution

by the Broome County District Attorney's Office (the "DA's Office"). See Dkt. Nos. 1-2, 8.

       On May 18, 2018, shortly after they removed the case to federal court, Dkt. No. 1,

defendants moved under Federal Rule of Civil Procedure ("Rule") 12(b)(6) to dismiss Sotak's

complaint in its entirety based on their contention that, inter alia, her pleading failed to

plausibly allege any actionable misconduct by the Board members. Dkt. No. 12. According

to defendants, the Board chose to investigate plaintiff after receiving multiple complaints

about her workplace behavior from subordinate Town employees. Id. In defendants' view,

this personnel investigation was not improper just because plaintiff felt wronged by it. Id.

       On June 6, 2018, Sotak amended her pleading as of right, Dkt. No. 16, and

defendants' first motion to dismiss was denied as moot, Dkt. No. 20. Plaintiff's seven-count

amended complaint asserted a § 1983 Equal Protection claim for gender discrimination, Am.

Compl. ¶¶ 61-69, malicious prosecution claims under § 1983 and state law, id. ¶¶ 70-80,

85-86, a § 1983 conspiracy claim, id. ¶¶ 81-84, a state law claim for defamation, id. ¶¶ 87-95,

a state law claim for intentional infliction of emotional distress, id. ¶¶ 96-101, and a prima

facie tort claim under state law, id. ¶¶ 102-07.

       On August 3, 2018, defendants renewed their pre-answer motion to dismiss against

                                                -2-
    Case 3:18-cv-00288-DNH-ML Document 79 Filed 11/04/20 Page 3 of 41




Sotak's amended complaint. Dkt. No. 23. The Court heard oral argument on November 26,

2018 and denied defendants' motion from the bench. Dkt. No. 34. Thereafter, the parties

completed discovery. They also tried and failed to reach a mediated resolution. Dkt. No. 74.

      On July 8, 2020, defendants moved under Rule 56 for summary judgment based on

their renewed contention that Sotak has not marshaled evidence in discovery from which a

reasonable jury could find in her favor on any of her claims. Dkt. No. 65. The motion has

been fully briefed and will be considered on the basis of the submissions without oral

argument.

II. BACKGROUND

      The Town is situated in Broome County. Sotak Decl., Dkt. No. 70-2 ¶ 5. The Board

(defendants prefer to call it the Council) is the Town's governing body. Defs.' Rule 7.1(a)(3)

Statement ("Defs.' Facts"), Dkt. No. 70-3 ¶¶ 1-2. The Board (or Council) is composed of one

Supervisor, who serves a two-year elective term, and four Board members (or Councilmen),

who serve four-year elective terms. Id. ¶ 4.

      Aside from these five elected officials, the Town also employs about 160 other people

if you exclude seasonal staffing. Defs.' Facts ¶ 2. And although many of these workers

enjoy civil service and union protections, the Town's eight department heads do not: with the

exception of the Town Clerk (who is elected), the other seven heads are at-will employees

who report to the Supervisor. Id. ¶¶ 3-4; see also Pope Aff., Dkt. No. 65-28 ¶ 9.

      The Supervisor "is the Chief Executive Officer and the head of the administrative

branch of Town government." Pope Aff. ¶ 6. Because this official "is responsible for the

administration of the general day-to-day operations of the Town," the position requires the

Supervisor "to be in direct regular contact with Town employees, particularly the Town

                                               -3-
    Case 3:18-cv-00288-DNH-ML Document 79 Filed 11/04/20 Page 4 of 41




department heads." Id. In addition to being in charge of daily operations, the Supervisor is

also responsible for appointing a Deputy Supervisor and for naming individual Board

members to various Town Committees. Defs.' Facts ¶¶ 5, 17. The Deputy Supervisor has

authority to act whenever the principal officeholder is unable to discharge the duties of office.

Id. ¶ 5. And the various Town Committees, chaired by Board members, are responsible for

managing various aspects of Town governance. See id. ¶ 17.

       Sotak is a realtor who lives in the Town. Sotak Decl. ¶¶ 4-5; Ex. G to Peck Decl.

("Sotak Dep."), Dkt. No. 65-8 at 7:7-17. In 1998, plaintiff won election to the Board. Sotak

Decl. ¶ 6; see also Defs.' Facts ¶ 6. Plaintiff ran and won re-election to her Board seat in

2003 and again in 2007. Sotak Dep. at 15:1-4, 16:3-6.

       In 2011, then-Town Supervisor John Bernardo announced that he planned to resig n

from the Town so that he could take a position in the Broom e County government. Defs.'

Facts ¶ 12; Sotak Dep. at 26:11-15. W ith the exception of defendant Mack, Sotak and the

three other named defendants (Bertoni, Augostini, and Perfetti) all held Board seats at the

time of Bernardo's announcement. Id. ¶ 11.

       Bernardo's resignation led to some political wrangling. Augostini was the Deputy

Supervisor under Bernardo and would ordinarily have succeeded him to become Acting

Supervisor until an election could be held, but Sotak convinced Augostini to let Bernardo

appoint her as Deputy Supervisor instead. Defs.' Facts ¶ 13.

       According to Sotak, defendant Bertoni actually wanted to be named Supervisor at this

time, but he could not get the rest of the Board to agree to it. Sotak Dep. at 27:12-20.

Instead, Augostini relented and Bernardo appointed plaintif f as Deputy Supervisor with the

full support of the Board. Id. ¶ 14. And when Bernardo's resignation as Supervisor became

                                               -4-
    Case 3:18-cv-00288-DNH-ML Document 79 Filed 11/04/20 Page 5 of 41




effective, plaintiff was named Acting Supervisor. Id. ¶ 6; Sotak Decl. ¶ 6.

       In 2013, Sotak won election as Town Supervisor. Defs.' Facts ¶ 6. In January 2015,

the Board's composition changed when Mack, a named defendant, won election to plaintiff's

open Board seat. See Mack Aff., Dkt. No. 65-25 ¶ 1. Mack joined fellow Board members

(and defendants) Bertoni, Augostini, and Perfetti, who all had long relationships with plaintiff

from their years together on the Board. Id. ¶ 4.

       Sotak, now the duly elected Town Supervisor, appointed Mack and Perfetti to co-chair

the "Employee and Safety Committee," which the parties also refer to the "Employee

Committee." Defs.' Facts ¶¶ 18, 20. The Employee Committee hears and investigates

employee complaints and reports the findings to the Board. Id. ¶ 19. However, a review of

defendants' affidavits and other filings indicate that this Committee was not a particularly

busy assignment—employee complaints were infrequent, and any complaints about

employees who were covered by a union bargaining agreement (which was almost all of the

Town's 160 employees) were handled through other avenues.1

       The events giving rise to this lawsuit begin with a complaint about Sotak's workplace

behavior. On June 15, 2016, Bertoni sent an e-m ail to fellow Board members Mack and

Perfetti and to Town Attorney Alan Pope and Town Comptroller Laura Lindsley. Defs.'

Facts ¶ 21. According to this e-mail, Bertoni had received complaints about plaintiff from

Town employees and wanted to discuss how best to proceed. Ex. I to Peck Decl., Dkt. No.

65-10. Bertoni's e-mail stressed that these employee complaints needed "to be kept


          1
            Plaintiff testified in her deposition that the Town used to have a Human Resources ("HR") named
  Pat Plunger, but she retired or left and her personnel functions were taken up by the Employee
  Committee. Sotak Dep. at 23:6-11. According to Bertoni and Mack, HR duties were also handled by the
  Town Comptroller. Bertoni Aff., Dkt. No. 65-24 ¶ 20; Mack Aff., Dkt. No. 65-25 ¶ 7.

                                                    -5-
     Case 3:18-cv-00288-DNH-ML Document 79 Filed 11/04/20 Page 6 of 41




confidential within the employee[ ] committee." Id. Plaintiff was excluded from this e-mail

exchange. Defs.' Facts ¶ 22.

       According to defendants, Sotak found out about the e-mail anyway. Defendants

contend that plaintiff showed up at a Board meeting that was held later that day with a copy

of Bertoni's "confidential" e-mail. Defs.' Facts ¶ 24. As Mack explained in his affidavit,

plaintiff was able to read this e-mail because plaintiff's assistant had an administrative

password that gave her access to "all emails to and from Town personnel." Mack Aff. ¶ 10.

       Defendants contend Bertoni refused to answer any of Sotak's questions about the

e-mail or about the employee's complaint "because of the complainant's request for

confidentiality." Mack Aff. ¶ 25. Plaintiff, for her part, testified that she does not really

remember these events and claims that she did not learn about this personnel com plaint until

a short time later. See Sotak Dep. at 41:2-9.

       It turns out this complaint had been made by Joseph Moody, the Town's Director of

Economic Development. Defs.' Facts ¶ 26. As a department head, Moody was one of the

few at-will employees employed by the Town. Id. The parties agree that Moody had verbally

complained to Bertoni about Sotak's allegedly "harassing and bullying behaviors." Id.; see

Sotak Decl. ¶ 8.

       However, after the contentious Board meeting where Sotak asked about the e-mail

exchange from which she was excluded, Moody asked Bertoni if he could withdraw his

complaint. Defs.' Facts ¶ 27. In defendants' telling, Moody was nervous—if plaintiff already

knew about the complaint and who sent it, then any investigation into the allegations

obviously could not "remain confidential." See id.

       After Moody withdrew his complaint, Sotak won re-election as Town Supervisor. See

                                                -6-
    Case 3:18-cv-00288-DNH-ML Document 79 Filed 11/04/20 Page 7 of 41




Sotak Decl. ¶ 6. In January of 2017, Perfetti stepped down from the Employee

Committee. Defs.' Facts ¶ 28. Because Perfetti's absence left open a seat on the

Committee, plaintiff appointed Bertoni to replace him as co-chair. Id. Going forward, Mack

and Bertoni co-chaired the Employee Committee. Id.

       That same month, Bertoni says he received two more complaints about Sotak's

alleged workplace misconduct. The first was again from Moody, who complained to Bertoni

that plaintiff "was continuing to harass and intimidate him." Defs.' Facts ¶ 29. According to

defendants, Moody alleged that plaintiff "was threatening to have [him] fired and claiming that

she had Town Board approval to do so" and that plaintiff "would yell and use profanity when

addressing him." Id. ¶ 30. Second, Bertoni received a complaint about plaintiff from a

different department head (another at-will employee) whose name has been redacted from

the parties' filings. Id. ¶ 31. According to this unidentified second complainant, plaintiff "was

repeatedly threatening to have [the employee] fired" and would often yell at the

employee. Id.

       Sotak, for her part, admits she was a "hard taskmaster." Sotak Decl. ¶ 8. According

to plaintiff, she "perceived that certain Town employees, particularly the Director of Economic

Development Joseph Moody, were not doing their jobs to [her] satisfaction." Id. Plaintiff

contends she "had conversations with the employees urging them to do better," and although

she "use[d] hard language" at times, it was "strictly as an aid to improve employee

performance." Id. In particular, plaintiff believed Moody was doing a completely

unsatisfactory job as Director of Economic Development. Sotak Decl. ¶¶ 15-16. Plaintiff

denies ever threatening to fire Moody, but claims she did warn him his job was in jeopardy

due to budget cuts and his continued poor performance. Id.

                                               -7-
    Case 3:18-cv-00288-DNH-ML Document 79 Filed 11/04/20 Page 8 of 41




       The Board claims they saw the employee complaints in a different light. Defendants

contend that they viewed the complaints as serious, and that they wanted to take them

seriously. Board members Mack and Bertoni met with Alan Pope, the Town Attorney, "to

request that he conduct an investigation" into the complaints about Sotak. Defs.' Facts ¶ 34.

       According to defendants, Pope demurred, explaining that he "had personally observed

and experienced" plaintiff's "temper and similar such threats" and "felt that [he] could not be

both a witness and an investigator of the complaints." Pope Aff. ¶¶ 25-26. Town Attorney

Pope recommended to Mack and Bertoni that the Town "retain outside labor law counsel to

conduct the investigation." Defs.' Facts ¶ 36. The Board members hired Paul Sweeney, a

labor attorney at Coughlin & Gerhart, LLP in Binghamton, New York, to investigate the

employee complaints.2 Defs.' Facts ¶¶ 37, 46-48.

       Sotak contends she was completely excluded from this entire decision-making

process. Among other things, she asserts that she was never given an opportunity to vote

on whether to hire Attorney Sweeney or his law firm—which would involve approval for the

use of Town funds. See Sotak Decl. ¶10. According to plaintiff, the Board had started to

hold executive meetings without notifying her and began to exclude her from portions of

certain meetings at which she was present. See, e.g., Sotak Dep. at 68:24-69:18, 70:5-21.

       Sotak contends that other employee complaints against Town officials were handled

far differently. Sotak Dep. at 113:8-114:11; 116:16-24, 119:15-120:3. For instance, plaintif f

recalls the time a male Town employee "got into" some kind of verbal or physical altercation

with Perfetti, then a Board member, at the Dick's Open, an annual golf tournament partially

          2
              There is some dispute in the papers about Sweeney's hiring. It looks like the Board members
  quietly hired Sweeney and then retroactively voted on the hire at a later Town Board meeting. Sotak
  contends this was improper, but defendants claim that retroactive votes are not all that unusual.

                                                    -8-
     Case 3:18-cv-00288-DNH-ML Document 79 Filed 11/04/20 Page 9 of 41




sponsored by the Town. Sotak Dep. at 46:2-47:21.

       This altercation was sufficiently serious that police were needed to break things

up. Sotak Dep. at 46:2-47:21. But rather than hire outside labor counsel to inv estigate, the

Board directed Kurt Schrader, the Deputy Town Attorney, to look into the matter and report

back. Id. at 48:7-50:8. According to plaintiff, Schrader reported his findings to the Board and

recommended no further action against either Perfetti or the other male employee. Id. at

51:1-53:10.

       Sotak also testified that at least one employee had made a complaint against Town

Attorney Pope. Sotak Dep. at 32:3-12. According to plaintiff, that complaint was handled

informally (by plaintiff, in fact). And in their own submissions, defendants acknowledge that

complaints made against non-union employees were ordinarily "investigated internally" and

then handled in house by the Board. Mack Aff. ¶ 7.

       In Sotak's case, the Board went a step further than just hiring outside counsel. On

January 24, 2017, Bertoni and Mack circulated a memo to the Town's department heads on

Town letterhead that indicated the "Employees Committee has learned of one or more

incidents of alleged workplace harassment or inappropriate workplace conduct by Supervisor

Sotak." Ex. J to Peck Decl., Dkt. No. 65-11; Defs.' Facts ¶ 38. Sotak was completely

excluded from defendants' decision to draft and circulate this memorandum. Sotak Decl. ¶ 9.

       The memo explained that Town Attorney Pope "has recommended to the Board that

under the circumstances we retain independent counsel to conduct the inv estigation into

these and other related incidents." Ex. J to Peck Decl. As relevant here, the memo also

instructed that:

              Effective immediately all communication with the Town Supervisor

                                              -9-
    Case 3:18-cv-00288-DNH-ML Document 79 Filed 11/04/20 Page 10 of 41




              is to be in the accompaniment of a Town Councilman (in person or
              by conference call). Under no circumstances should you or your
              employees be in direct one on one communication with the
              Supervisor until further notice. While any Councilman can facilitate
              communication we would prefer you contact your Committee chair
              or Co-chair Councilman first if possible.

Id. According to Perfetti, the Board members issued this memo because they were

concerned Sotak "would likely attempt to discuss the investigation with the department heads

and intimidate or retaliate against them for participating in the investigation." Perfetti Aff.,

Dkt. No. 65-27 ¶ 24.

       Later that day, Bertoni, Mack, Augostini, and Town Attorney Pope met with plaintiff to

"advise[ ] [her] that complaints had been lodged against her and that an independent

investigation was going to be conducted." Defs.' Facts ¶ 39. The Board members and Pope

also discussed the contents of the memo, including their instruction that employees should

avoid meeting with plaintiff one-on-one. Id. ¶ 40.

       In Sotak's view, this memo was "immediately a massive problem." Sotak Dep.

96:12-13. Plaintiff was "humiliated and infuriated by it." Sotak Decl. ¶ 9. As she explained

in her deposition:

              I discussed [the memo] with Alan Pope because as the Town of
              Union supervisor, you had asked about duties, the Town of Union
              supervisor is in charge of the finance, really, for the town. I have to
              – the deputy can sign checks, but the supervisor goes through with
              the comptroller what checks and what's going out and this happens
              usually on Wednesday afternoon for the checks on Thursday and
              Friday to be out.

                     So right away, I couldn't meet with Laura [Lindsley, the
              Comptroller] because I wasn't supposed to meet. And we tried to –
              like, who could be there, and I guess it happened that – but nobody
              knew that Augostini was in the meeting, but it was like, how am I
              going to sign checks if I can't talk to the comptroller? It was just a
              mess.

                                               - 10 -
    Case 3:18-cv-00288-DNH-ML Document 79 Filed 11/04/20 Page 11 of 41




Sotak Dep. 96:13-97:4.

       Sotak asserts it had become "evident" that she was "the target of a campaign by the

other members of the Town Board, all males, to drive [her] out of office." Sotak

Decl. ¶ 9. As plaintiff explains, as Supervisor she "was required to deal with Town

Department heads, as well as other Town employees, on a regular basis. The directive by

the other Town Board members severely hampered [her] in the performance of [her]

duties." Sotak Decl. ¶ 9.

       Town Attorney Pope acknowledges in his affidavit that this may have complicated the

day-to-day functioning of Town government. According to Pope, the Town Supervisor is

expected to be "at Town Hall on almost a daily basis" while Board members, on the other

hand, only come to Town Hall "for department meetings as needed, work sessions and for

Town Board meetings." Pope Aff. ¶ 8.

       On January 25, 2017, Attorney Sweeney met with Bertoni and Mack, who caught him

up to speed on the two workplace complaints about Sotak that had come from the Town's

department heads. Sweeney Aff., Dkt. No. 65-29 ¶ 4. According to Sweeney, Bertoni and

Mack "asked that [he] investigate whether the complaints had merit, specifically whether the

Town Supervisor had violated any federal law, state law or Town policies in her reported

treatment of Town personnel, and to make appropriate recommendations." Id. Sweeney

asked for list of potential witnesses and got right to work. Defs.' Facts ¶ 44.

       On January 26, 2017, Sweeney met with the Town's various department heads and

explained that he planned to interview them in connection with the investigation. Sweeney

Aff. ¶ 6; Defs.' Facts ¶ 43. Thereafter, Sweeney reviewed the Town's written policies and

interviewed twenty-two witnesses, including current and former Town officers, department

                                              - 11 -
    Case 3:18-cv-00288-DNH-ML Document 79 Filed 11/04/20 Page 12 of 41




heads, and other employees. Defs.' Facts ¶¶ 45, 52-53. According to defendants,

Sweeney's investigation proceeded independently of them; they were not present for any of

the interviews and did not control the manner or method of questioning. Defs.' Facts ¶ 50.

       Over the weekend, Mack sent to fellow Board members Bertoni and Augostini and to

Town Attorney Pope a short e-mail that read:

              Got a couple calls from Rose [Sotak] this weekend, one in which she
              told me it was a "Witch Hunt". Though I kept it to myself I had to
              laugh thinking it really was!

Ex. 2 to Sotak Decl., Dkt. No. 70-5.

       On January 30, 2017, Sweeney sent to Sotak a letter in which he explained he had

been retained by the Board "to investigate allegations that [she] may have violated Town of

Union [ ] policies. Specifically, it is alleged that you may have violated Town policies in the

manner that you dealt with Town employees in the performance of your duties." Ex. 1 to

Sotak Decl., Dkt. No. 70-4.

       Sweeney's letter offered Sotak an opportunity to be interviewed as part of the

investigation, but she declined. Ex. 1 to Sotak Decl.; see also Sweeney Aff. ¶ 7; Defs.'

Facts ¶ 51. By this time, plaintiff had hired counsel to help her defend against what she

perceived as a hatchet job by the all-male Board. See Defs.' Facts ¶ 51.

       On February 4, 2017, Sweeney closed his investigation and, on February 4, 2017,

presented a summary of his results to the Board. Sweeney Aff. ¶¶ 10-11; see also Defs.'

Facts ¶ 62. According to the Executive Summary of the report, Sweeney found that Sotak

had, inter alia, "regularly and repeatedly used loud, profane and patently offensive language

towards certain members of Town Council, the Town Attorney, several Department Heads

and other Town employees in the course of her duties." Ex. A to Sweeney Aff., Dkt. No.

                                              - 12 -
    Case 3:18-cv-00288-DNH-ML Document 79 Filed 11/04/20 Page 13 of 41




65-29 at 9-14 ("Executive Summary").

      Sweeney also found that Sotak had "threatened at least three (3) Department Heads,

the Town Attorney, and other Town employees with the loss of their employment." Executive

Summary at 11. According to plaintiff, at least one witness interviewed by Sweeney told her

that some of his statements were not accurately reported. Sotak Dep. at 104:8-15. In his

Executive Summary, Sweeney concluded that Sotak had created a "toxic work

environment." Ex. A to Sweeney Aff. at 12.

      But Sweeney told the Board that their options were limited. As Sweeney explained,

he would ordinarily "recommend that a manager who was found to have engaged in the

conduct should be dismissed." Ex. A to Sweeney Aff. at 12. However, according to

Sweeney this would be "extremely difficult to accomplish" because Sotak, as an elected

official of the Town, could only be removed under New York Public Officers Law § 36. Id.

      So instead, Sweeney offered six "recommendations" to the Board:

             a.     Institute a new complaint reporting system which utilizes an
                    outside HR consultant to investigate and respond to future
                    personnel complaints of abuse and threats made against the
                    Town Supervisor;

             b.     Continue to offer affected employees with the right to have
                    another individual present for meetings with the Town
                    Supervisor;

             c.     Provide anti-harassment and respect in the workplace
                    training to Town Council and all other Town employees;

             d.     Consider a resolution re-affirming Town Council's
                    commitment to anti-harassment and respect in the workplace;

             e.     Revise existing policies to strengthen the Town's commitment
                    to anti-harassment and respect in the workplace;

             f.     Without impairing the at-will nature of some Town positions,

                                             - 13 -
    Case 3:18-cv-00288-DNH-ML Document 79 Filed 11/04/20 Page 14 of 41




                     adopt policies that provide for annual employee evaluations.

Ex. A to Sweeney Aff. at 12-13.

       Notably, Sweeney did not provide the Board members with written copies of his full

report. Sweeney Aff. ¶ 12. Citing witness confidentiality concerns, Sweeney told the Board

members that they could review the report in person at his office. Id. Over the next few

days, Bertoni, Mack, Augostini, and Perfetti went down to Sweeney's office and reviewed the

complete report. Defs.' Facts ¶ 65.

       On February 10, 2017, the Board met "to discuss Attorney Sweeney's findings and

recommendations." Defs.' Facts ¶ 67. Sweeney called Sotak's counsel, Attorney Albert

Millus, Jr., to advise him that the Board "intended to meet to consider several resolutions

regarding the matter," including whether (1) to accept the Executive Summary and place it on

file and (2) to hire Sweeney's firm "to research and analyze" whether "any grounds existed to

remove [plaintiff] from office." Millus Decl., Dkt. No. 70-1 ¶ 10.

       According to Attorney Millus, Sweeney also

              made reference to the fact that Ms. Sotak was in the real estate
              business, and asked whether she was prepared to face the
              embarrassment that would result from the publication of the
              Executive Summary. [Attorney Millus] understood Mr. Sweeney's
              comment to be an invitation for Ms. Sotak to resign rather than face
              the humiliation that she would face if the Executive Summary were
              to be made public. [Attorney Millus] point blank asked Mr. Sweeney
              whether he was suggesting that she resign, and he responded, in
              words or substance, that she would have to do what she felt she had
              to do.

Millus Decl. ¶ 11; see also Ex. 4 to Sotak Decl., Dkt. No. 70-7 (letter from Millus to Sweeney

explaining that plaintiff refuses to resign and will "vigorously resist any attempts to remove

her" from elected office). Defendants, for their part, contend that none of them ever "directed


                                               - 14 -
    Case 3:18-cv-00288-DNH-ML Document 79 Filed 11/04/20 Page 15 of 41




Attorney Sweeney to threaten Plaintiff into resigning her position." Defs.' Facts ¶ 69.

        On February 15, 2017, Sotak issued a press release in an ef fort to defend herself

against what she perceived to be the all-male Board's attempt to remove her from office for

trying to hold Moody accountable for his poor job performance. Ex. 5 to Sotak Decl., Dkt. No.

70-8.

        In this press release, Sotak denied that she had ev er "acted in an inappropriate

fashion in [her] dealings with Town employees" and asserted that the Board's unilateral

actions were "unauthorized, inappropriate, and highly irregular." Ex. 5 to Sotak Decl. The

press release also stated that plaintiff wanted to "keep [her] focus on [her] vision for the

Town of Union residents." Id. Shortly after she issued this press release, unidentified Town

sanitation workers rejected plaintiff's trash pickup with a mocking, handwritten note stating

that "we must keep our focus on our 'vision' for keeping the planet healthy." Ex. 7 to Sotak

Decl., Dkt. No. 70-10.

        Thereafter, Sotak requested a copy of Sweeney's full, unredacted report. Sotak

Decl. ¶ 14. When the Board refused to hand it over, Attorney Millus, on plaintiff's behalf,

made a Freedom of Information Law ("FOIL") request for the report. Millus Decl. ¶ 17; Defs.'

Facts ¶ 72.

        Board members introduced resolutions related to Sweeney's investigation at the Board

meeting scheduled that same day, but plaintiff (who was present for this meeting) "chose to

hold over the vote for their adoption" until the next meeting of the Board. Defs.' Facts ¶ 70.

This "was met with hostility by one or more of the defendants," but the Deputy Town Attorney

"advised that Ms. Sotak had the absolute right, under the Town's rules of parliamentary

procedure, to do so." Millus Decl. ¶ 18.

                                              - 15 -
    Case 3:18-cv-00288-DNH-ML Document 79 Filed 11/04/20 Page 16 of 41




         On February 16, 2017, "the lead story in the Binghamton print media revealed the

contents of the Executive Summary." Millus Decl. ¶ 20. Defendants contend this was a

public document, but plaintiff asserts that it could not be made public until after the Board

adopted it, which it had not yet done at that point. See Pl.' Response, Dkt. No. 70-3 ¶ 71. In

plaintiff's view, someone had leaked it to the press.

         Defendants contend that they did not leak the Executive Summary to the

media. Defs.' Facts ¶¶ 74-77. However, Sotak's counsel points out that "the only persons

who were privy to the Executive Summary were defendants, Mr. Sweeney, and Town

Attorney Pope." Millus Decl. ¶ 20. And plaintiff testified that Augostini, Bertoni, and Mack

were all on personal terms with several local reporters. Sotak Dep. at 108:16-109:8.

         Sotak also recounted a story in which Bertoni became upset when she refused to

authorize an insurance claim shortly after becoming the Town Supervisor. Sotak Dep. at

123:1-124:20. Bertoni acknowledges that this happened, but denies that a chance f or

"revenge" against plaintiff would have motivated him to leak the report. See Bertoni Aff., Dkt.

No. 65-24 ¶ 13.

         On February 28, 2017, the Broome County District Attorney subpoenaed the Town for

documents related to the investigation into Sotak. Defs.' Facts ¶ 78; Ex. 11 to Millus Decl.,

Dkt. No. 70-14. Defendants contend they did not instigate this investigation; they claim to

have had no contact or involvement with the DA's Office or with any other law enforcement

agency. Defs.' Facts ¶¶ 79-80. However, the Town did hand over a trove of documents in

response to the subpoena. Id. ¶¶ 81-82. The Court granted defendants' request to file this

document production under seal. Dkt. No. 78. To date, a copy has not been filed with the

Court.

                                              - 16 -
    Case 3:18-cv-00288-DNH-ML Document 79 Filed 11/04/20 Page 17 of 41




       After the news about Sweeney's investigation broke in the local press, the Board

began to receive "numerous" FOIL requests for copies of the full report, including one from

Sotak, who had still not received a copy. Defs.' Facts ¶ 85. To avoid having to release the

full report, the Board instructed Town Attorney Pope to seek in state court a declaration that

Sweeney's report "was not subject to disclosure or if it [was] subject to disclosure that it be

disclosed in redacted form." Defs.' Facts ¶ 87.

       The Town filed this petition on March 6, 2017, Ex. 12 to Millus Decl., Dkt. No. 70-15,

but withdrew it after the assigned state court judge advised Town Attorney Pope that the

responsibility for making decisions about redaction and/or release of the report belonged to

the Board, not the state court system. Pope Aff. ¶ 61; see also Millus Decl. ¶ 32.

       On March 29, 2017, a Broome County grand jury returned an indictment against Sotak

charging her with one felony count and four misdemeanor counts of corruption. Millus Decl.

¶ 27; see also Ex. 13 to Millus Decl., Dkt. No. 70-16. Plaintiff was arrested and taken to the

Broome County Jail, where she was photographed and fingerprinted. Sotak Decl. ¶ 17.

Sotak moved to dismiss the indictment. Millus Decl. ¶ 34.

       On July 12, 2017, Broome County Court Judge Kevin P. Dooley granted Sotak's

motion to dismiss. Ex. 22 to Millus Decl., Dkt. No. 70-25. Judge Dooley noted that the

indictment was based almost exclusively on testimony from Moody (the disgruntled

department head) and Pope (the Town Attorney who had suggested to the Board that they

hire outside counsel). Id. After reviewing the evidence presented to the Grand Jury, Judge

Dooley found that it was legally insufficient to establish any of the crimes charged. Ex. 22 to

Millus Decl., Dkt. No. 70-25.

       Judge Dooley also concluded that:

                                              - 17 -
    Case 3:18-cv-00288-DNH-ML Document 79 Filed 11/04/20 Page 18 of 41




              the District Attorney had "improperly elicited and permitted
              prejudicial testimony concerning matters that were not relevant,
              constituted inadmissible hearsay, and also vouched for the credibility
              of the primary witness testifying before the Grand Jury. These
              actions served to impair the integrity of the proceeding, resulting in
              prejudice to the defendant.

Ex. 22 to Millus Decl., Dkt. No. 70-25.

       Thereafter, the Town produced to Sotak a redacted version of Sweeney's full

report. Millus Decl. ¶ 36; Pope Aff. ¶ 61. According to plaintiff's counsel, the report "set[ ]

forth a number of mostly petty and sometimes profane anecdotes from Town employees

against Ms. Sotak, some of which went back years." Millus Decl. ¶ 36; see also Ex. 26 to

Millus Decl., Dkt. No. 70-29. Ultimately, the Board did not take any action to remove plaintiff

from office. Millus Decl. ¶ 37.

       In December 2017, "the Town received additional complaints, again by department

heads, alleging similar conduct to that which was the subject of the original 2017

complaint." Defs.' Facts ¶ 89. The Board decided to conduct a second investigation into

Sotak's conduct, and hired Sweeney again. Id. ¶ 90; Sweeney Aff. ¶ 18. Plaintiff was

excluded from this decision-making process again. Pl.'s Response ¶ 90.

       Sweeney interviewed four witnesses and concluded his second investigation on

February 22, 2018. Sweeney Aff. ¶¶ 20, 23. This time, Sweeney found that plaintiff "had

engaged in harassment and other injurious behavior," including "yelling at subordinates," and

"accusing them of unproven/unfounded transgressions in such a way that it would constituted

'harassment' and 'demeaning conduct'" under the Town's policies. Id. ¶¶ 24-25.

       Sweeney recommended to the Board that it (1) "continue to provide anti-harassment

and respect in the workplace training"; (2) "continue to offer affected employees the right to


                                               - 18 -
    Case 3:18-cv-00288-DNH-ML Document 79 Filed 11/04/20 Page 19 of 41




have another individual present in meetings with the Town Supervisor"; and (3) "re-affirm the

Town Boards [sic] commitment to anti-harassment and respect in the workplace." Id. ¶ 26.

       Sotak was up for re-election in 2018, but decided not to run. Millus Decl. ¶ 39; Sotak

Decl. ¶ 20. The events in dispute caused "tremendous emotional distress" from which she

has not yet recovered. Id. ¶ 21.

III. LEGAL STANDARD

       The entry of summary judgment is warranted when "the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact and that the moving party is entitled to

judgment is a matter of law." Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing FED.

R. CIV. P. 56(c)). A fact is "material" for purposes of this inquiry if it "might affect the outcome

of the suit under the governing law." Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). And a "genuine" dispute of material fact exists "if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party." Id.

       "When deciding a summary judgment motion, a court must resolve any ambiguities

and draw all inferences from the facts in a light most favorable to the nonmoving

party." Ward v. Stewart, 286 F. Supp. 3d 321, 327 (N.D.N.Y. 2017) (citation

omitted). Accordingly, summary judgment is inappropriate where a "review of the record

reveals sufficient evidence for a rational trier of fact to find in the [non-movant's]

favor." Treglia v. Town of Manlius, 313 F.3d 713, 719 (2d Cir. 2002) (citation omitted).

IV. DISCUSSION

       Defendants contend they are entitled to summary judgment on all of Sotak's claims

because plaintiff has not come forward with evidence to suggest that Bertoni, Mack,

                                                - 19 -
    Case 3:18-cv-00288-DNH-ML Document 79 Filed 11/04/20 Page 20 of 41




Augostini, and/or Perfetti did anything improper. Instead, defendants say, they safeguarded

plaintiff's rights and the rights of the Town employees by completely outsourcing the

personnel investigation to Sweeney, a neutral third party. Defendants insist there is no

evidence that they exerted, or attempted to exert, any influence on the District Attorney's

decision to seek the indictment that was later dismissed by Judge Dooley. In sum,

defendants deny that any of them instigated the personnel investigation or the corruption

prosecution because they had an axe to grind against plaintiff, whether because she was a

female or for any other reason.

       Sotak responds that of course defendants would make the self-serving claim that they

were just worried about protecting the Town employees. Plaintiff relies on circumstantial

evidence in the record to argue that the all-male Board members closed ranks when she tried

to hold Moody, another male, accountable for his subpar job performance. Plaintiff argues

the mere fact that defendants outsourced the "investigation" into the personnel complaints

against her should not, ipso facto, shield defendants from judicial scrutiny.

       Sotak emphasizes that the timing of certain events seems suspicious and argues

there was a sharp distinction between how the Board members handled the employee

complaints against her (as a female) and how they handled the prior incident at the golf

tournament with Perfetti and the other Town employee (both males).

       Sotak also points to Mack's internal e-mail to the other Board members joking about

how the investigation into plaintiff was a "witch hunt" and to Judge Dooley's "blistering"

opinion tossing out the charges against her (which were based principally on grand jury

testimony from Moody and Pope) to assert that there are genuine disputes of fact over

whether defendants' conduct was, inter alia, motivated by unlawful sex-based animus.

                                              - 20 -
    Case 3:18-cv-00288-DNH-ML Document 79 Filed 11/04/20 Page 21 of 41




         Defendants reply that Sotak's baseless cloak-and-dagger theories of collusion by the

Board members are insufficient to raise a jury question on any of her claims. They point out

that the all-male composition of the Town Board was a product of the electoral process and

emphasize that there is no testimony or other evidence establishing that the Board acted in a

sexist way toward plaintiff or anyone else.

         Defendants argue that they acted reasonably in deciding to investigate the employee

complaints and in retaining outside counsel to do so after the Town Attorney recused

himself. And as for Sotak's claims about other personnel investigations being handled

internally, defendants argue that the matter concerning Perfetti was handled differently

because it was a one-off incident with a single employee that Perfetti self-reported to the

Board.

         A. Sex Discrimination

         Sotak asserts a § 1983 claim for sex discrimination, Am. Compl. ¶¶ 61-69, but it is

unclear whether she has asserted a disparate treatment claim based on one or more specific

adverse actions or a hostile environment claim based more generally on the entire course of

events underpinning the parties' dispute. See Pl.'s Opp'n, Dkt. No. 70, 15-18. 3 Accordingly,

the Court will analyze her claim under both discrimination theories.

         "A plaintiff who claims sex discrimination in public employment in violation of the

Fourteenth Amendment may bring suit pursuant to § 1983." Naumovski v. Norris, 934 F.3d

200, 212 (2d Cir. 2019). As relevant here, the Equal Protection Clause protects "public

employees from various forms of discrimination, including hostile work environment and



           3
               Pagination corresponds with CM/ECF.

                                                     - 21 -
    Case 3:18-cv-00288-DNH-ML Document 79 Filed 11/04/20 Page 22 of 41




disparate treatment, on the basis of gender." White v. Dep't of Corr. Servs., 814 F. Supp. 2d

374, 392 (S.D.N.Y. 2011) (quoting Demoret v. Zegarelli, 451 F.3d 140, 149 (2d Cir. 2006)).

       Equal Protection-based § 1983 claims for sex discrimination "parallel Title VII

discrimination claims in many respects." Naumovski, 934 F.3d at 212. As relevant

here, "[t]he basic elements of such claims, whether pursued under Title VII or § 1983, are

similar: (1) a plaintiff claiming disparate treatment under either statute must [demonstrate]

that she suffered an 'adverse employment action' taken 'because of' her sex, and (2) a

plaintiff claiming a hostile environment must [identify] offensive conduct based on sex that

was 'sufficiently severe or pervasive to alter the conditions of the victim's employment and

create an abusive working environment." Id. (cleaned up).

       However, there are some important differences to keep in mind. Title VII imposes

liability on a plaintiff's employer when its agents engage in misconduct (e.g., when a

supervisor hires, fires, or disciplines for an impermissible reason) or when the employer fails

to take appropriate remedial action (e.g., when it fails to stop other employees from creating

a work environment that is hostile to a plaintiff). See, e.g., Reynolds v. Barrett, 685 F.3d 193,

202 (2d Cir. 2012) ("Employers, not individuals, are liable under Title VII.").

       Section 1983 demands a more particularized showing. First, a § 1983 claim requires

the plaintiff to show action taken by a defendant under color of state law. Naumovski, 934

F.3d at 212; see also West v. Atkins, 487 U.S. 42, 48 (1988) ("To state a claim under § 1983

a plaintiff must allege the violation of a right secured by the Constitution and laws of the

United States, and must show that the alleged deprivation was committed by a person acting

under color of state law.").

       Second, a § 1983 claim requires the plaintiff to show an individual defendant's

                                               - 22 -
    Case 3:18-cv-00288-DNH-ML Document 79 Filed 11/04/20 Page 23 of 41




"personal involvement" in the alleged violation.4 Naumovski, 934 F.3d at 212; see also

Walker v. Schult, 365 F. Supp. 3d 266, 284 (N.D.N.Y. 2019) ("[C]onstitutional torts cannot be

premised on a theory of respondeat superior."). In other words, "[i]f a defendant has not

personally violated a plaintiff's constitutional rights, the plaintiff cannot succeed on a § 1983

action against the defendant." Raspardo v. Carlone, 770 F.3d 97, 115 (2d Cir. 2014)

(emphasis in original).

       Third and finally, a § 1983 plaintiff does not benefit from the more generous causation

standard found in Title VII. "Under Title VII, a plaintiff may succeed simply by establishing

that sex (or another protected characteristic) was the motivating factor for any employment

practice, even though other factors also motivated the practice." Naumovski, 934 F.3d at

213 (cleaned up). The same is not true of § 1983, which requires a plaintiff who brings a

sex-based disparate treatment or hostile work environment claim to show that each

defendant's discriminatory intent was a "but-for" cause of the adverse employment action or

the hostile environment. Id. at 214.

       1. Disparate Treatment

       Mindful of those important distinctions, "a § 1983 claim for sex discrimination is

analyzed under the burden-shifting framework in McDonnell Douglas Corp. v. Green, 411

U.S. 792 (1973), utilized in Title VII claims." Raspardo, 770 F.3d at 125. As the Second

          4
              This more demanding requirement does not mean that a supervisor is necessarily shielded
  from § 1983 liability. As the Second Circuit has explained, "[t]he personal involvement of a supervisory
  defendant may be shown by evidence that: (1) the defendant participated directly in the alleged constitutional
  violation, (2) the defendant, after being informed of the violation through a report or appeal, failed to remedy
  the wrong, (3) the defendant created a policy or custom under which unconstitutional practices occurred, or
  allowed the continuance of such a policy or custom, (4) the defendant was grossly negligent in supervising
  subordinates who committed the wrongful acts, or (5) the defendant exhibited deliberate indifference to the
  rights of [the plaintiff] by failing to act on information indicating that unconstitutional acts were
  occurring." Raspardo, 770 F.3d at 116 (cleaned up) (applying the so-called Colon factors to a § 1983 claim
  for hostile work environment).

                                                     - 23 -
    Case 3:18-cv-00288-DNH-ML Document 79 Filed 11/04/20 Page 24 of 41




Circuit has recently cautioned, though, when applying this framework "courts must account

for a § 1983 plaintiff's higher burden of producing evidence from which a jury could infer that

the individual's discriminatory intent was a 'but-for' cause of the adverse employment

action." Naumovski, 934 F.3d at 214 (emphasis in original).

       "Under McDonnell Douglas and its innumerable progeny, (1) a plaintiff must first

establish a prima facie case of discrimination; (2) the burden then shifts to the employer to

articulate a legitimate, nondiscriminatory reason for its actions; if the employer does so, the

McDonnell Douglas framework and its presumptions and burdens disappear, leaving the sole

remaining issue of 'discrimination vel non;' and thus, (3) the burden shifts back to the plaintiff

'to prove by a preponderance of the evidence that the legitimate reasons offered by the

defendant were not its true reasons, but were a pretext for discrimination.'" Hong Yin v. N.

Shore LIJ Health Sys., 20 F. Supp. 3d 359, 371 (E.D.N.Y. 2014).

       The McDonnell Douglas framework recognizes that "direct proof of intentional

discrimination by an employer is hard to come by." Reynolds, 685 F.3d at 204. Accordingly,

"[t]his framework places the initial burden of establishing a prime facie case of discrimination

on the plaintiff, who must demonstrate that: (1) [she] is a member of protected class;

(2) [she] was qualified for the position in question; (3) [she] suffered an adverse employment

action; and (4) the adverse action took place under circumstances giving rise to an inference

of discrimination." Musante v. Mohawk Valley Comty. Coll., 270 F. Supp. 3d 564, 577

(N.D.N.Y. 2017) (citation omitted). "A plaintiff's burden of establishing a prima facie case is

de minimis." Id.

       "Once the plaintiff clears this initial hurdle, '[t]he burden shifts to the defendant to offer

'legitimate and non-discriminatory reasons for the adverse employment action demonstrated

                                                - 24 -
    Case 3:18-cv-00288-DNH-ML Document 79 Filed 11/04/20 Page 25 of 41




in plaintiff's prima facie case.'" Musante, 270 F. Supp. 3d at 77 (quoting Croons v. N.Y. State

Office of Mental Health, 18 F. Supp. 3d 193, 202 (N.D.N.Y. 2014)). The burden at this stage

is also "light," and "[t]he [defendant] need not persuade the court that it w as motivated by the

reason it provides; rather it must simply articulate an explanation that, if true, would connote

lawful behavior." Id. (citation omitted). In other words, "[t]his burden is one of production, not

persuasion; it can involve no credibility assessment." Id.

       "If the defendant satisfies its burden of production, then the presumption raised by the

prima facie case is rebutted and drops from the case." Musante, 270 F. Supp. 3d at 577

(citation omitted). "At the final stage, the plaintiff then has the opportunity to demonstrate

that the proffered reason was not the true reason for the employment decision—a burden

that merges with the ultimate burden of persuading the court that she has been the victim of

intentional discrimination." Id. (cleaned up).

       "[I]n order to raise an issue of fact that is sufficiently material to defeat a motion for

summary judgment, the plaintiff must produce more than simply some evidence; it must be

enough evidence to support a rational finding that the defendant's explanation for the

adverse action is actually a pretext to disguise discrimination." Musante, 270 F. Supp. 3d at

578 (citation omitted). "In making this determination, a court may examine the strength of the

plaintiff's prima facie case, the probative value of the proof that the [defendant's] explanation

is false, and any other evidence that supports [or undermines] the [defendant's] case." Id.

(cleaned up).

       As an initial matter, this is an unusual scenario in which to apply anti-discrimination

law. The typical discrimination plaintiff is usually a subordinate employee who has been

wronged by supervisors, who have direct control over the terms and conditions of the

                                                 - 25 -
    Case 3:18-cv-00288-DNH-ML Document 79 Filed 11/04/20 Page 26 of 41




plaintiff's employment, or sometimes by co-workers, who have an indirect ability to impact the

terms and conditions of the plaintiff's employment by virtue of their shared working

relationship. See, e.g., Demoret, 451 F.3d at 145 (analyzing § 1983 discrimination claims

brought by village employees against mayor and other governing officials). But this is a

dispute between elected officials who appear to have limited power over the terms of

conditions of each other's employment. Instead, the relationships between the Town

Supervisor and members of the Town Board are at least nominally governed by provisions of

state and local law.5

       Sotak contends that defendants tried to get around the limitations imposed by state

law by conjuring up the personnel investigation, imposing an unworkable "no one-on-one

meetings" rule, and then referring her for prosecution by the DA's Office.6 Defendants argue

that plaintiff has failed to establish a prima facie case of sex discrimination because she

never suffered an "adverse employment action." Defs.' Mem., Dkt. No. 65-31 at 12-13.

       Even if she could identify one, defendants argue that there is no evidence of any

sex-based discriminatory animus because Sotak was not treated differently than any other

Town officials against whom workplace complaints were lodged. Defs.' Mem. at 13-16.

According to defendants, the only slightly comparable incident is the prior investigation into

Perfetti as a result of what happened at the golf tournament, but defendants claim the actual


          5
             For instance, the parties seem to agree that Sotak's removal as Town Supervisor would have been
  governed New York law, which requires a resident–citizen to bring an application for removal in the appellate
  division. N.Y. PUB. OFF. LAW § 36.
          6
           As will be discussed infra, there is no evidence that the District Attorney's investigation was not an
  independent decision by the prosecutor. But at least one court in this Circuit has held that even an
  unfounded referral to the District Attorney for a criminal investigation does not qualify as an adverse
  employment action. Boylan v. Arruda, 42 F. Supp. 2d 352, 355 (S.D.N.Y. 1999) (discussing adverse-action
  requirement in the First Amendment context).

                                                      - 26 -
    Case 3:18-cv-00288-DNH-ML Document 79 Filed 11/04/20 Page 27 of 41




circumstances of that investigation were different because it involved an isolated incident that

occurred off Town property. Id.

       Upon review, Sotak's § 1983 disparate treatment claim fails because the various

events about which she complains do not qualify as adverse employment actions under the

governing law. "An adverse employment action is 'a materially adverse change in the terms

and conditions of employment.'" Radice v. Eastport S. Manor Cent. Sch. Dist., 437 F. Supp.

3d 198, 211 (E.D.N.Y. 2020) (quoting Clay v. Cty. of Suffolk, 404 F. Supp. 3d 737, 755

(E.D.N.Y. 2019)).

       "An adverse employment action must be more disruptive than a mere inconvenience

or an alteration of job responsibilities and might be indicated by a termination of employment,

a demotion evidenced by a decrease in wage or salary, a less distinguished title, a material

loss of benefits, significantly diminished material responsibilities, or other indices [ ] unique to

a particular situation." Radice, 437 F. Supp. 3d at 211 (cleaned up).

       "While there is no exhaustive list of what constitutes an adverse employment action,

courts have held that the following actions, among others, may qualify: discharge or

demotion; denial of a provisional or permanent promotions; involuntary transfer that entails

objectively inferior working conditions; denial of benefits; denial of a requested employment

accommodation; denial of training that may lead to promotional opportunities; and a shift

assignment that makes a normal life difficult for the employee." Little v. Natal Broad. Co.,

Inc., 210 F. Supp. 2d 330, 377 (S.D.N.Y. 2002) (internal citations omitted).

       Sotak, an elected Town official, did not suffer any material change in her salary,

benefits, promotional or training opportunities, shift assignments, or job responsibilities as a

result of any of the events described in the parties' papers. W hile she asserts that the

                                               - 27 -
    Case 3:18-cv-00288-DNH-ML Document 79 Filed 11/04/20 Page 28 of 41




employee complaints received by the Board were exaggerated or petty, she does not deny

that Bertoni, co-chair of the Employee Committee, did receive at least two complaints: one

from Moody and one from another department head.

       "Whether a particular action is materially adverse must be determined on a case-by-

case basis." Eldridge v. Rochester City Sch. Dist., 968 F. Supp. 2d 546, 557 (W .D.N.Y.

2013). Importantly, "[i]ndividual liability under § 1983 for disparate treatment requires us to

examine each individual defendant's actions to determine whether he treated [plaintiff]

disparately on the basis of sex." Raspardo, 770 F.3d at 125.

       In essence, Sotak asserts that these complaints were used by the Board as a pretext

for initiating the investigation and for circulating the memo instructing Town employees not to

meet with plaintiff in a one-on-one setting while the investigation ran its course.

       But an investigation into alleged misconduct is generally not sufficient to establish

material adversity; the adverse employment action usually comes from the consequences the

investigation's result has on the employee's working conditions, such as discipline, a

demotion, or even termination. See, e.g., Joseph v. Leavitt, 465 F.3d 87, 91 (2d Cir. 2006)

(holding that employer's application of preexisting disciplinary policies does not constitute an

adverse action where the plaintiff was placed on paid administrative leave); Rider v. Town of

Farmington, 162 F. Supp. 2d 45, 52-53 (D. Conn. 2001) (rejecting claim that investigation

was materially adverse where plaintiff was not disciplined at its conclusion).

       Sotak's complaints mostly involve joint action by the individual Board members who

voted on official Town resolutions, such as whether to hire Sweeney or the Employee

Committee's decision to disseminate the "no one-on-one meetings" memo to department

heads. This adds an extra layer of analytical difficulty, but any alleged procedural

                                              - 28 -
    Case 3:18-cv-00288-DNH-ML Document 79 Filed 11/04/20 Page 29 of 41




irregularities in the way that these Board votes were held, or how other Town procedural

matters were conducted, are insufficient to constitute an adverse employment action for

purposes of § 1983 for the same reasons set forth above—they did not work a materially

adverse change in the terms and conditions of Sotak's employment. This is especially so

where, as here, at the conclusion of the personnel investigation Sweeney informed the Board

members that they would be unable to take any materially adverse action against plaintiff

because of her status as an elected Town official.

        To be clear, this does not mean the Board could never take materially "adverse

action" against Sotak in her capacity as Town Supervisor. For instance, in Dusanenko v.

Maloney, 560 F. Supp. 822 (S.D.N.Y. 1983), the trial court considered a § 1983 claim

brought a Town Supervisor after political differences led the Town Board to, inter alia, vote to

reduce the Supervisor's salary. Dusanenko decided the matter on immunity grounds, but a

substantial reduction in pay would seem to clearly qualify as an adverse employment action

under the relevant body of case law.

       Neither party has raised the specter of legislative immunity for the Board's actions, but

that kind of targeted vote (e.g., to reduce only the Supervisor's salary) might not give rise to

legislative immunity today. Bierce v. Town of Fishkill, 656 F. App'x 550, 554 (2d Cir. 2016)

(summary order) (explaining that local legislators are not immune from § 1983 liability for

"personnel decisions" and other "administrative" acts).

       Sotak also argues that the "no one-on-one" rule made her part-time job as Town

Supervisor more difficult. That may be true, but she has not shown how it amounted to a

materially adverse change in the terms and conditions of her employment. Cf. Morrison v.

Potter, 363 F. Supp. 2d 586, 591 (S.D.N.Y. 2005) ("Although . . . close monitoring may cause

                                              - 29 -
    Case 3:18-cv-00288-DNH-ML Document 79 Filed 11/04/20 Page 30 of 41




an employee embarrassment or anxiety, such intangible consequences are not materially

adverse alterations of employment conditions.").

       In other words, because the heightened scrutiny by the Board was not accompanied

by any tangible employment consequences, like a decrease in pay, it cannot qualify as an

"adverse employment action." Benedict v. Malvern Union Free Sch. Dist., 38 F. Supp. 3d

286, 325 (E.D.N.Y. 2014); cf. Figaro v. City of N.Y., 198 F. Supp. 2d 555, 568 (S.D.N.Y.

2002) ("Being followed by supervisors is not a materially adverse employment action."). In

short, plaintiff has not "proffered] objective indicia of material disadvantage." Bayer v. Cty. of

Nassau, 524 F.3d 160, 164 (2d Cir. 2008). Accordingly, plaintiff's § 1983 disparate treatment

claim must fail.

       However, assuming that Sotak is correct to claim that the investigation by Sweeney

and the memo to department heads qualified as adverse employment actions, and granting

her an inference of discrimination based on her claim these complaints were handled

differently than the investigation into the golf incident with Perfetti, defendants have still

identified a plainly legitimate, non-discriminatory reason for (1) ordering the personnel

investigation; and (2) disseminating the memo to the department heads: the need to

investigate, and keep confidential, the employee complaints from the two department heads.

       Thus, the burden shifts back to Sotak to show that this explanation was pretextual

while being mindful of the more demanding burden imposed by § 1983. As the Second

Circuit has explained, "to establish 'pretext' under § 1983, a plaintiff must establish that the

employer's stated reason would not, alone, constitute a sufficient basis for pursuing an

adverse action. In other words, a § 1983 plaintiff must establish that the employer's stated

non-discriminatory reason is either false or inadequate to support the adverse employment

                                                - 30 -
    Case 3:18-cv-00288-DNH-ML Document 79 Filed 11/04/20 Page 31 of 41




action." Naumovski, 934 F.3d at 215.

       Even viewed in the light most favorable to her, Sotak's evidence is insufficient to

shoulder this burden. After parsing plaintiff's submissions carefully, it is clear that plaintiff's

discrimination claim relies heavily on the fact that she was the lone female aligned against an

all-male Board. But absent a much more particularized showing, no reasonable jury could

conclude that the "but-for" cause of any individual defendant's conduct (e.g., by voting as a

member of the Board to hire Sweeney or by choosing to disseminate the memo) was the

product of purposeful sex-based animus. Cf. Naumovski, 934 F.3d at 218; see also

Richardson-Holness v. Alexander, 161 F. Supp. 3d 170, 178 (E.D.N.Y. 2015) ("Purposeful

discrimination involves a decisionmaker's undertaking a course of action because of, not

merely in spite of, the action's adverse effects upon an identifiable group." (cleaned

up)).7 Accordingly, plaintiff's § 1983 disparate treatment claim will be dismissed.

       2. Hostile Environment

       "In order to establish a claim of hostile work environment, a plaintiff must produce

evidence that 'the workplace is permeated with discriminatory intimidation, ridicule, and

insult, that is sufficiently severe or pervasive to alter the conditions of the victim's

employment and create and abusive working environment.'" Demoret, 451 F.3d at 149

(quoting Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993)). "Plaintiff must show not only

that she subjectively perceived the environment to be abusive, but also that the environment

was objectively hostile and abusive." Id. (citing Hayut v. State Univ. of N.Y., 352 F.3d 733,

          7
             Sotak suggests she declined to run for re-election as a result of this mistreatment. A plaintiff
  whose employment is "constructively" terminated can satisfy the adverse-action requirement, but only if the
  working conditions are so awful that a reasonable person would have felt compelled to resign. See, e.g.,
  Stofsky v. Pawling Cent. Sch. Dist., 635 F. Supp. 2d 272, 299 (S.D.N.Y. 2009). That test is not met in this
  case, either.

                                                    - 31 -
    Case 3:18-cv-00288-DNH-ML Document 79 Filed 11/04/20 Page 32 of 41




745 (2d Cir. 2003)).

       Upon review, there is insufficient evidence from which a jury could reasonably

conclude that any of the individual defendants engaged in the kind of objectively hostile and

abusive conduct necessary to sustain this kind of § 1983 claim. As the Second Circuit has

explained, the level of severity required to demonstrate a hostile work environment

under § 1983 is substantially similar to the standard set out in Title VII case law. Naumovski,

934 F.3d at 221. Importantly, however, a § 1983 hostile work environment claim depends on

a showing that (1) one or more of the individual defendants were actually "personally

involved" in the misconduct that altered the plaintiff's working environment; and (2) that the

conduct at issue was a "but-for" cause of the hostile environment. Id. at 222; see

also Raspardo, 770 F.3d at 115.

       Even viewed in the light most favorable to Sotak, there is little, if any, evidence to

suggest that any individual defendant's conduct was motivated by unlawful sex-based

animus. Defendants' joint memo to the department heads was certainly perceived by plaintiff

to be intrusive, since it interfered with her ability to conduct day-to-day operations for the

Town. And plaintiff clearly thought that Sweeney's outside investigation into her workplace

conduct was unwarranted and unfounded.

       But Sotak does not dispute the fact that Moody did complain to Bertoni about plaintiff's

workplace behavior, or that another department head also came forward to lodge a complaint

against her. Under those circumstances, the decision by the Board members to investigate

the allegations, and to issue the memo in an attempt to exert control over the situation while

the investigation played out, simply could not be found objectively hostile and abusive.

       The same is true of Mack's "witch hunt" e-mail and the other isolated incidents

                                               - 32 -
    Case 3:18-cv-00288-DNH-ML Document 79 Filed 11/04/20 Page 33 of 41




described by Sotak in her declaration and deposition. W hile these events were subjectively

perceived by plaintiff to be evidence of discriminatory animus, they do not meet the relatively

demanding objective component of the hostile work environment standard. Demoret, 451

F.3d at 149. That is especially true in the § 1983 context, since Sotak would need to

convince a jury that each defendant's own, personal misconduct was a "but-for" cause of the

hostile environment. Naumovski, 934 F.3d at 222. 8 Accordingly, plaintiff's § 1983 hostile

work environment claim will be dismissed.

       B. Malicious Prosecution

       Sotak has asserted a § 1983 malicious prosecution claim. Am. Compl. ¶¶ 70-80. A

claim for malicious prosecution brought under § 1983 is "substantially the same" as a claim

brought under state law. Lanning v. City of Glens Falls, 908 F.3d 19, 25 (2d Cir. 2018).

Generally speaking, "[t]o prevail on a claim of malicious prosecution, a plaintiff must

establish: (1) the initiation of a proceeding, (2) its termination favorably to plaintiff, (3) lack of

probable cause, and (4) malice." Hulett v. City of Syracuse, 253 F. Supp. 3d 462, 496

(N.D.N.Y. 2017).

       Notably, though, while malicious prosecution claims under § 1983 and New York law

are similar, they are not identical. See, e.g., Bernshtein v. City of N.Y., 496 F. App'x 140,

142 (2d Cir. 2012) (summary order) (citation omitted). There are a couple wrinkles to keep in

mind. First, a § 1983 malicious prosecution claim requires the plaintiff to show "a seizure or

other perversion of proper legal procedures implicating the claimant's personal liberty and

          8
             In Raspardo, the Second Circuit suggested that planned, coordinated acts by multiple defendants
  could be considered together for the purpose of a § 1983 hostile environment claim. 770 F.3d at 115
  (explaining that "uncoordinated and unplanned acts of harassment" cannot be considered together
  under § 1983's more demanding standard). Applied here, this claim would still fail because no reasonable
  fact finder could conclude that the environment was objectively hostile.

                                                   - 33 -
    Case 3:18-cv-00288-DNH-ML Document 79 Filed 11/04/20 Page 34 of 41




privacy interests under the Fourth Amendment." Hulett, 253 F. Supp. 3d at 496 (cleaned

up). Second, the "favorable termination" element of a § 1983 malicious prosecution claim

requires some "affirmative indications of innocence." Lanning, 908 F.3d at 25. 9

       The parties focus primarily on the first element; i.e., whether Sotak has offered

evidence from which a reasonable jury could conclude that one or more of the Board

members, acting individually or perhaps as a group, "initiated" the criminal proceeding

against her. Defs.' Mem. at 20-23.

       Defendants argue that Sotak has not identified any evidence that any of the named

defendants colluded or coordinated with the District Attorney to pursue charges against

plaintiff. According to defendants, their only involvement in the criminal matter was to

authorize the Town Board to respond to the District Attorney's subpoena.

       "While malicious prosecution claims are generally brought against arresting or

prosecuting officials, 'they can also be brought against individuals other than the arresting

officer when such a person actively engaged in a plaintiff's prosecution.'" Bornschein v.

Herman, 304 F. Supp. 3d 296, 302 (N.D.N.Y. 2018) (quoting TADCO Constr. Corp. v.

Dormitory Auth. of the State of N.Y., 700 F. Supp. 2d 253, 270 (E.D.N.Y. 2010)).

       "Initiation" in this context is a term of art. Rohman v. N.Y. City Transit Auth., 215 F.3d

208, 217 (2d Cir. 2000). "To initiate a prosecution, a defendant must do more than report the

crime or give testimony. He must 'play[ ] an active role in the prosecution, such as giving

advice and encouragement or importuning the authorities to act.'" Manganiello v. City of

          9
             This issue comes up frequently for New York civil rights plaintiffs, who often win dismissal of
  criminal charges "in the interest of justice" under N.Y. PENAL LAW § 170.40. As the Second Circuit has
  explained, a § 170.40 dismissal "is by itself insufficient to satisfy the favorable termination requirement as a
  matter of law." Thompson v. Clark, 794 F. App'x 140, 141 (2d Cir. 2020) (summary order).


                                                       - 34 -
    Case 3:18-cv-00288-DNH-ML Document 79 Filed 11/04/20 Page 35 of 41




N.Y., 612 F.3d 149, 163 (2d Cir. 2010) (quoting Rohman, 215 F.3d at 217).

       As relevant here, "a defendant could have initiated a prosecution 'by creating material,

false information and forwarding that information to a prosecutor or by withholding material

information from a prosecutor.'" Ying Li v. City of N.Y., 246 F. Supp. 3d 578, 605 (E.D.N.Y.

2017) (quoting Costello v. Milano, 20 F. Supp. 3d 406, 415 (S.D.N.Y. 2014)); see also

Chimurenga v. City of N.Y., 45 F. Supp. 2d 337, 343 (S.D.N.Y. 1999) ("Where a party is

responsible for providing false information or manufactured evidence that influences a

decision whether to prosecute, he may be held liable for malicious prosecution.").

       Upon review, Sotak's § 1983 malicious prosecution claim must be dismissed. To be

sure, plaintiff has alleged that "defendants colluded with the District Attorney" and alleged

that they "played an active and improper role in the prosecution." Pl.'s Mem. at 21.

However, even viewed in the light most favorable to plaintiff, the facts that have been elicited

in discovery would not permit a reasonable jury to draw that conclusion. Moody's complaint

about plaintiff, whether false or exaggerated, was turned over to Sweeney for an

investigation (along with another complaint from an unnamed department head). And

Sweeney's investigation, whether performed in good-faith or not, produced a litany of

additional Town employee complaints about plaintiff's workplace behavior.

       Sotak contests the factual accuracy of at least one of the witness statements recorded

by Sweeney in his report. See Sotak Dep. at 104:8-15. And plaintiff contends that most of

Sweeney's report amounts to "petty and sometimes profane anecdotes . . . some of which

went back years." Millus Decl. ¶ 36. But while the griping from her subordinates recorded in

the report may be viewed by plaintiff as petty or trivial, she does not claim that the facts on

which the report's recommendations are based are totally fabricated or completely false.

                                              - 35 -
    Case 3:18-cv-00288-DNH-ML Document 79 Filed 11/04/20 Page 36 of 41




       This information was later turned over to the District Attorney in response to the

subpoena. Regardless of motivation, then, there is insufficient evidence in the record to

show that the District Attorney's decision to initiate the criminal proceedings against

Sotak—whether the charges were well-founded or the product of some political

calculation—was not the prosecutor's own independent determination. Cf. Dufort v. City of

N.Y., 874 F.3d 338, 352 (2d Cir. 2017) (explaining that a prosecutor's intervening exercise of

independent judgment ordinarily breaks the chain of causation necessary to show this

element). In other words, there is no basis on which to conclude any of the defendants

played a sufficiently "active role" in initiating the proceedings by misleading or pressuring the

prosecutor into action. Cf. Blake v. Race, 487 F. Supp. 2d 187, 211 (E.D.N.Y. 2007)

(denying summary judgment on malicious prosecution claim where police defendants

knowingly provided a false eyewitness confession to an unknowing prosecutor).

       In reality, Sotak's § 1983 malicious prosecution claim seems based the tacit

suggestion that Moody and Pope, the two grand jury witnesses on which the District

Attorney's indictment heavily relied, gave false or exaggerated testimony before the grand

jury. Or maybe her claim is that these two individuals conspired with the Board members to

give that kind of fabricated testimony once they learned that the District Attorney was looking

into the matter. After all, Judge Dooley's written findings certainly suggest that something

inappropriate happened in the grand jury proceedings.

       Sotak did not name Moody or Pope as a defendant. But even if she had done so, the

Supreme Court has explicitly foreclosed a § 1983 malicious prosecution claim against a

grand jury witness based on that kind of testimony. In Rehberg v. Paulk, 556 U.S. 356, 369

(2012), the Court held that grand jury witnesses enjoy absolute immunity from § 1983 claims

                                              - 36 -
    Case 3:18-cv-00288-DNH-ML Document 79 Filed 11/04/20 Page 37 of 41




on that basis. Accordingly, any § 1983 malicious prosecution claim based on those

improprieties would have to be dismissed.

       Notably, in De Lourdes Torres v. Jones, 26 N.Y.3d 742, 770 (N.Y. 2016), the New

York Court of Appeals reached substantially the same conclusion about how to treat grand

jury witness testimony when a plaintiff asserts a state law claim for malicious

prosecution. However, unlike the Supreme Court in Rehberg, the Court of Appeals explicitly

left the door open for a future case in which "a witness's improper act of testifying in itself is

such an appalling betrayal of justice, and such an abuse of the immunity that ordinarily

attaches to testimony, that the immunity must yield." De Lourdes Torres, 26 N.Y.3d at 770.

       Because this state law distinction might be relevant to Sotak's state law malicious

prosecution claim, the analysis in this section is confined to her § 1983 claim. Accordingly,

plaintiff's § 1983 malicious prosecution claim will be dismissed.

       C. Conspiracy

       Sotak has also asserted a § 1983 conspiracy claim. Am. Compl. ¶¶ 81-84. "To prove

a § 1983 conspiracy, a plaintiff must show: (1) an agreement between two or more state

actors or between a state actor and a private entity; (2) to act in concert to inflict an

unconstitutional injury; and (3) an overt act done in furtherance of that goal causing

damages." Pangburn v. Culbertson, 200 F.3d 65, 72 (2d Cir. 1999); see also Morpurgo v.

Vill. of Sag Harbor, 697 F. Supp. 2d 309, 331 (E.D.N.Y. 2010) ("To sustain a claim for

conspiracy under Section 1983, a plaintiff must demonstrate that the defendant acted in a

willful manner, culminating in an agreement, understanding, or meeting of the minds, that

violated the plaintiff's rights . . . secured by the constitution or the federal courts." (citation

omitted)).

                                                 - 37 -
    Case 3:18-cv-00288-DNH-ML Document 79 Filed 11/04/20 Page 38 of 41




       "[C]onspiracies are by their very nature secretive operations, and may have to be

proven by circumstantial, rather than direct evidence." Pangburn, 200 F.3d at 72 (cleaned

up). Importantly, though, "a plaintiff must provide some factual basis supporting a meeting of

the minds, such that defendants entered into an agreement, express or tacit, to achieve the

unlawful end." Webb v. Goord, 340 F.3d 105, 110 (2d Cir. 2003).

       Upon review, this claim must be dismissed. As explained above, Sotak has not

established an underlying constitutional violation. See, e.g., Curley v. Vill. of Suffern, 268

F.3d 65, 72 (2d Cir. 2001) (dismissing § 1983 conspiracy where plaintiff failed to establish

underlying § 1983 claims for false arrest or excessive force); Singer v. Fulton Cty. Sheriff, 63

F.3d 110, 119 (2d Cir. 1995) (same). Accordingly, plaintiff's § 1983 conspiracy claim will be

dismissed.

       D. State Law Claims

       In addition to her state law malicious prosecution claim, Sotak has also asserted state

law claims for defamation, Am. Compl. ¶¶ 87-95, intentional infliction of emotional

distress, id. ¶¶ 96-101, and a prima facie tort, id. ¶¶ 102-07.

       As a general matter, federal courts "have supplemental jurisdiction over all other

claims that are so related to claims [over which the court has] original jurisdiction that they

form part of the same case or controversy." 28 U.S.C. § 1367(a). In other words, "[t]he state

and federal claims must derive from a common nucleus of operative fact." United Mine

Workers of Am. v. Gibbs, 383 U.S. 715, 725 (1966).

       "[O]nce it is determined that a supplemental claim is related to the claim within the

court's original jurisdiction such that they form the same case or controversy, supplemental

jurisdiction over the related claim is mandatory." Catzin v. Thank You & Good Luck Corp.,

                                               - 38 -
    Case 3:18-cv-00288-DNH-ML Document 79 Filed 11/04/20 Page 39 of 41




899 F.3d 77, 85 (2d Cir. 2018) (citation omitted).

       The exercise of supplemental jurisdiction over related state law claims has its

"justification . . . in considerations of judicial economy, convenience and fairness to litigants;

if these are not present a federal court should hesitate to exercise jurisdiction over state

claims, even though bound to apply state law to them." Gibbs, 383 U.S. at 726.

       As the Supreme Court has explained, "Gibbs emphasized that 'pendent jurisdiction is

a doctrine of discretion, not of plaintiff's right,'" and that it "articulated . . . a doctrine of

flexibility, designed to allow courts to deal with cases involving pendent claims in the manner

that most sensibly accommodates a range of concerns of concerns of

values." Carnegie–Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988) (citation omitted).

       Consequently, a federal court may decline to exercise supplemental jurisdiction where

"(1) the claim raises a novel or complex issue of State law, (2) the claim substantially

predominates over the claim or claims over which the district court has original jurisdiction,

(3) the district court has dismissed all claims over which it has original jurisdiction, or (4) in

exceptional circumstances, there are other compelling reasons for declining jurisdiction." 28

U.S.C. § 1367(c); see also Shahriar v. Smith & Wollensky Rest. Grp., 659 F.3d 234, 245 (2d

Cir. 2011) (identifying the statutory factors).

       However, even if one of the § 1367(c) categories apply, "a district court should not

decline to exercise supplemental jurisdiction unless it also determines that doing so would

not promote the value articulated in Gibbs: economy, convenience, fairness, and

comity." Catzin, 899 F.3d at 85 (quoting Jones v. Ford Motor Credit Co., 358 F.3d 205, 214

(2d Cir. 2004)). As the Second Circuit has cautioned, "[t]he declining of supplemental

jurisdiction must actually promote those values as 'the fact that one or more of the grounds

                                                   - 39 -
    Case 3:18-cv-00288-DNH-ML Document 79 Filed 11/04/20 Page 40 of 41




for declining to exercise supplemental jurisdiction set forth in section 1367(c) does not mean

that dismissal is mandated.'" Catzin, 899 F.3d at 85 (quoting Oneida Indian Nation of N.Y. v.

Madison Cty., 665 F.3d 408, 439 (2d Cir. 2011)).

      "Where, as here, a plaintiff's federal claims will be dismissed before trial, a district

court should generally decline to exercise supplemental jurisdiction over any state law claims

absent exceptional circumstances." B.A. v. City of Schenectady Sch. Dist., 209 F. Supp. 3d

515, 528 (N.D.N.Y. 2016). There are no exceptional circumstances present in this

case. Because summary judgment will be granted as to the § 1983 claims, the continued

exercise of supplemental jurisdiction over Sotak's state law claims will be declined. See 28

U.S.C. § 1367(c)(3).

      These state law claims will be remanded to state court. Maddaloni Jewelers, Inc. v.

Rolex Watch U.S.A., Inc., 354 F. Supp. 2d 293, 311 (S.D.N.Y. 2004) ("[W]hen a district court

declines to exercise jurisdiction over state-law claims in a removed case, the Court may

either remand or dismiss the state-law claims."); see also Robbins v. City of N.Y., 254 F.

Supp. 3d 434 (E.D.N.Y. 2017) ("Notwithstanding the absence of any authorizing language in

the statute, the Supreme Court held in Carnegie–Mellon that district courts have discretion to

remand removed state law claims, rather than dismiss them without prejudice, when the

court determines not to exercise supplemental (then called 'pendent') jurisdiction.").

      E. The Does

      Sotak has not identified the Does, and the time in which to do so has long since

passed. See, e.g., Kenney v. Clay, 172 F. Supp. 3d 628, 642 (N.D.N.Y. 2016) (dismissing

Doe defendants where plaintiff failed to identify them by the close of discovery). Accordingly,

any claims asserted against the Does will also be dismissed.

                                              - 40 -
    Case 3:18-cv-00288-DNH-ML Document 79 Filed 11/04/20 Page 41 of 41




V. CONCLUSION

        The parties have asked the Court to wade into the aftermath of a power struggle

between duly elected Town officials. After careful review of the limited evidence marshaled

by Sotak in opposition to dismissal, no reasonable jury could find in her favor on the § 1983

claims. However, she may still find relief in state court, where this case began.

        Therefore, it is

        ORDERED that

        1. Defendants' motion for summary judgment is GRANTED in part and DENIED in

part;

        2. Plaintiff's claims against John Does No. 1 through 4 are DISMISSED;

        3. Plaintiff's § 1983 claims for sex discrimination, malicious prosecution, and

conspiracy are DISMISSED;

        4. Jurisdiction over plaintiff's state law claims is DECLINED; and

        5. Plaintiff's state law claims are REMANDED to Supreme Court, Broome County.

        The Clerk of the Court is directed to enter a judgment accordingly, transfer the

remaining claims to Supreme Court, Broome County, and close the file.

        IT IS SO ORDERED.


Dated: November 4, 2020
       Utica, New York.




                                              - 41 -
